Name: 93/663/EC: Commission Decision of 26 November 1993 concerning the specific financial contribution by the Community towards the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  EU finance;  agricultural policy;  agricultural activity;  civil law
 Date Published: 1993-12-10

 Avis juridique important|31993D066393/663/EC: Commission Decision of 26 November 1993 concerning the specific financial contribution by the Community towards the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic) Official Journal L 303 , 10/12/1993 P. 0024 - 0026COMMISSION DECISION of 26 November 1993 concerning the specific financial contribution by the Community towards the eradication of foot-and-mouth disease in Italy (Only the Italian text is authentic) (93/663/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), as last amended by Commission Decision 93/439/EEC (2), and in particular Article 11 thereof, Whereas outbreaks of foot-and-mouth disease have occurred in certain regions of Italy in February and March 1993; Whereas the appearance of this disease is a serious danger to the Community's livestock and, in order to help eradicate the disease as rapidly as possible, the Community has the possibility of making good the losses so caused; Whereas as soon as the presence of foot-and-mouth disease was officially confirmed, the Italian authorities took appropriate measures which include the measures as listed in Article 3 (2) of Decision 90/424/EEC and the appropriate provisions of Council Directive 85/511/EEC of 18 November 1985 introducing Community measures for the control of foot-and-mouth disease (3), as last amended by Commission Decision 92/380/EEC (4); whereas such measures were notified by the Italian authorities; Whereas the Commission, by Decision 93/230/EEC (5), made a financial contribution to the eradication of foot-and-mouth disease in Italy; Whereas it is appropriate to continue this financial contribution for a further limited period; Whereas the conditions for Community financial assistance have been met; Whereas Article 15 of Decision 90/424/EEC establishes the financial rules applicable to the measures provided for in Article 11; Whereas additional measures are necessary to ensure the eradication of this disease from the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 For the eradication of foot-and-mouth disease occurring during the period from 1 April to 15 November 1993, Italy may obtain Community financial assistance. The financial contribution by the Community shall be 70 % of the cost of: (a) compensating owners for: - the slaughter and destruction of animals, - the destruction of milk, - the clearing and disinfection of holdings, - the destruction of contaminated feedingstuffs and, where it cannot be disinfected, contaminated equipment; (b) where applicable, the transport of carcases to processing plants; (b) the serological testing described in Article 3 (3) and other tests as agreed with the Commission. Article 2 1. The payments relating to compensation to owners shall be made within 120 days of the notification of this Decision. The period may be extended by a further 120 days in the case of legal enquiries into the circumstances of the outbreaks. 2. The cost referred to in Article 1 shall be declared at the rate of 70 % in accordance with Article 3 of Commission Regulation (EEC) No 2776/88 (1). 3. Information relating to the measures applied shall be sent by Italy no later than 120 days from the declaration of the outbreak. Article 3 1. Biungulate animals originating in a holding in the area listed in Annex I shall not be permitted to move outside the area listed in Annex I. 2. Movements of biungulate animals within the area listed in Annex I shall not be allowed unless: (a) all animals in the herd of origin are subjected to a clinical examination by an authorized veterinarian within 10 days prior to movement; (b) the animals to be moved are permanently identified; and (c) any serology in the herd required by point 3 shall have been completed. 3. All herds located within the area listed in Annex I containing biungulate animals (except pigs) aged between nine months and two years shall be sampled in accordance with Annex II and subjected to a serological test for antibodies to foot-and-mouth disease. This sampling shall be completed by 30 November 1993. Results and progress reports shall be sent monthly to the Commission. Article 4 This Decision is addressed to the Italian Republic. Done at Brussels, 26 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 19. (2) OJ No L 203, 13. 8. 1993, p. 34. (3) OJ No L 315, 26. 11. 1985, p. 11. (4) OJ No L 198, 17. 7. 1992, p. 54. (5) OJ No L 97, 23. 4. 1993, p. 35. (6) OJ No L 249, 8. 9. 1988, p. 9. ANNEX I The Province of Caserta. ANNEX II >(1)()"> ID="1">Up to 5> ID="2">All"> ID="1">5 to 10> ID="2">5"> ID="1">10 +> ID="2">6 ""> (1)() If the number of animals available for sampling is less than indicated below, all animals in its age group should be sampled.